--------------------------------------------------------------------------------

LITHIUM EXPLORATION GROUP, INC.
10% CONVERTIBLE PROMISSORY NOTE


Effective Date November 14, 2016 US $31,111.00     Due November 14, 2017  

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

FOR VALUE RECEIVED Lithium Exploration Group, Inc. (the “Company”) promises to
pay to the order of Concord Holding Group, LLC, and its authorized successors
and permitted assigns ("Holder"), the aggregate principal face amount of Thirty
One Thousand One Hundred and Eleven dollars exactly (U.S. $31,111.00) on
November 14, 2017 ("Maturity Date"). The Company will pay interest on the
principal amount outstanding at the rate of 10% per annum, which will commence
on November 14, 2016. The Company acknowledges that this Note was issued with a
$3,111.00 original issue discount (“OID”) such that the issuance price was
$28,000.00. The interest will be paid to the Holder in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note. The principal of, and interest on, this Note are payable at 1080
Bergen St., Suite 240, Brooklyn, NY 11216, initially, and if changed, last
appearing on the records of the Company as designated in writing by the Holder
hereof from time to time. The Company will pay each interest payment and the
outstanding principal due upon this Note before or on the Maturity Date, less
any amounts required by law to be deducted or withheld, to the Holder of this
Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in
Common Stock (as defined below) pursuant to paragraph 4(b) herein.

                     This Note is subject to the following additional
provisions:

                     1.        This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith.

--------------------------------------------------------------------------------

                      2.        Under all applicable laws, the Company shall be
entitled to withhold any amounts from all payments it is entitled to.

                      3.        This Note may only be transferred or exchanged
in compliance with the Securities Act of 1933, as amended ("Act") and any
applicable state securities laws. All attempts transfer to a non-qualifying
party shall be treated by the Company as void. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company's records as
the owner hereof for all other purposes, whether or not this Note be overdue,
and neither the Company nor any such agent shall be affected or bound by notice
to the contrary. Any Holder of this Note electing to exercise the right of
conversion set forth in Section 4(a) hereof, in addition to the requirements set
forth in Section 4(a), and any prospective transferee of this Note, also is
required to give the Company written confirmation that this Note is being
converted ("Notice of Conversion") in the form annexed hereto as Exhibit A. The
date of receipt (including receipt by telecopy) of such Notice of Conversion
shall be the Conversion Date.

            1.         4.        (a)        The Holder of this Note has the
option, upon the issuance date of the stock, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to the lesser of $0.005 or 50% discount of the lowest
trading price of the Common Stock as reported on the National Quotations Bureau
OTC Markets exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future ("Exchange"), for the (i)
twenty prior trading days, including the day upon which a Notice of Conversion
is received by the Company (provided such Notice of Conversion is delivered by
fax or other electronic method of communication to the Company after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price), or (ii) the twenty prior trading days immediately
preceding the issuance date of this Note. The Notice of Conversion may be
rescinded if the shares have not been delivered within 3 business days. The
Company shall deliver the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. The Holder shall
surrender this Note to the Company upon receipt of the shares of Common Stock,
executed by the Holder. This will make clear the Holder's intention to convert
this Note or a specified portion hereof, and accompanied by proper assignment
hereof in blank. Accrued but unpaid interest shall be subject to conversion. The
number of issuable shares will be rounded to the nearest whole share, and no
fractional shares or scrip representing fractions of shares will be issued on
conversion. To the extent the Conversion Price of the Company’s Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the conversion price discount shall be increased to 60% while that
“Chill” is in effect. Notwithstanding anything to the contrary contained in the
Note (except as set forth below in this Section), the Note shall not be
convertible by Investor, and Company shall not effect any conversion of the Note
or otherwise issue any shares of Common Stock to the extent (but only to the
extent) that Investor together with any of its affiliates would beneficially own
in excess of 9.99% (the “Maximum Percentage”) of the Common Stock outstanding.
To the extent the foregoing limitation applies, the determination of whether a
Note shall be convertible (vis-à-vis other convertible, exercisable or
exchangeable securities owned by Investor or any of its affiliates) and of which
such securities shall be convertible, exercisable or exchangeable (as among all
such securities owned by Investor and its affiliates) shall, subject to such
Maximum Percentage limitation, be determined on the basis of the first
submission to Company for conversion, exercise or exchange (as the case may be).
No prior inability to convert a Note, or to issue shares of Common Stock,
pursuant to this Section shall have any effect on the applicability of the
provisions of this Section with respect to any subsequent determination of
convertibility. For purposes of this Section, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(e) of the 1934 Act (as defined below) and the rules and regulations
promulgated thereunder. The provisions of this Section shall be implemented in a
manner otherwise than in strict conformity with the terms of this Section to
correct this Section (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section shall apply to a successor holder of this
Note and shall be unconditional, irrevocable and non-waivable. For any reason at
any time, upon the written or oral request of Investor, Company shall within one
(1) business day confirm orally and in writing to Investor the number of shares
of Common Stock then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to this Note. During the first six months, this
Note is in effect, the Investor may not convert this Note pursuant to this
paragraph. The conversion discount and look-back period will be adjusted
downward (i.e. for the benefit of the Holder) if the Company offers a more
favorable conversion discount (whether via interest rate, OID, lower ceiling
price or otherwise) or look-back period to another party while this note is in
effect and the Holder will also get the benefit of any other term (for a example
a higher prepay) granted to any third party while this Note is in effect.

--------------------------------------------------------------------------------

                                   (b)        Interest on any unpaid principal
balance of this Note shall be paid at the rate of 10% per annum. Interest shall
be paid, by the Company, in Common Stock ("Interest Shares"). Holder may send in
a Notice of Conversion to the Company for Interest Shares based on the formula
provided in Section 4(a) above. The dollar amount converted into Interest Shares
shall be all or a portion of the accrued interest calculated on the unpaid
principal balance of this Note to the date of such notice.

                                   (c)        This Note may not be prepaid.

                                   (d)        Upon (i) a transfer of all or
substantially all of the assets of the Company to any person in a single
transaction or series of related transactions, (ii) a reclassification, capital
reorganization or other change or exchange of outstanding shares of the Common
Stock, other than a forward or reverse stock split or stock dividend, or (iii)
any consolidation or merger of the Company with or into another person or entity
in which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a "Sale Event"), then, in each case, the Company
shall, upon request of the Holder, redeem this Note in cash for 150% of the
principal amount, plus accrued but unpaid interest through the date of
redemption, or at the election of the Holder, such Holder may convert the unpaid
principal amount of this Note (together with the amount of accrued but unpaid
interest) into shares of Common Stock immediately prior to such Sale Event at
the Conversion Price.

--------------------------------------------------------------------------------

                                   (e)        In case of any Sale Event (not to
include a sale of all or substantially all of the Company’s assets) in
connection with which this Note is not redeemed or converted, the Company shall
cause effective provision to be made so that the Holder of this Note shall have
the right thereafter, by converting this Note, to purchase or convert this Note
into the kind and number of shares of stock or other securities or property
(including cash) receivable upon such reclassification, capital reorganization
or other change, consolidation or merger by a holder of the number of shares of
Common Stock that could have been purchased upon exercise of the Note and at the
same Conversion Price, as defined in this Note, immediately prior to such Sale
Event. The foregoing provisions shall similarly apply to successive Sale Events.
If the consideration received by the holders of Common Stock is other than cash,
the value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

                     5.        No provision of this Note shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

                     6.        The Company hereby expressly waives demand and
presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.

                     7.        The Company agrees to pay all costs and expenses,
including reasonable attorneys' fees and expenses, which may be incurred by the
Holder in collecting any amount due under this Note.

                     8.        While this Note is outstanding and to the extent
the Company grants any other party more favorable investment terms (whether via
interest rate, original issue discount, conversion discount or look-back
period), the terms of the Note shall automatically adjust to match those more
favorable terms.

                     9.        If one or more of the following described "Events
of Default" shall occur:

                                   (a)        The Company shall default in the
payment of principal or interest on this Note or any other note issued to the
Holder by the Company; or

                                   (b)        Any of the representations or
warranties made by the Company herein or in any certificate or financial or
other written statements heretofore or hereafter furnished by or on behalf of
the Company in connection with the execution and delivery of this Note, or the
Securities Purchase Agreement under which this note was issued shall be false or
misleading in any respect; or

--------------------------------------------------------------------------------

                                   (c)        The Company shall fail to perform
or observe, in any respect, any covenant, term, provision, condition, agreement
or obligation of the Company under this Note or any other note issued to the
Holder; or

                                   (d)        The Company shall (1) become
insolvent; (2) admit in writing its inability to pay its debts generally as they
mature; (3) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; (4) apply for or consent to the appointment of
a trustee, liquidator or receiver for its or for a substantial part of its
property or business; (5) file a petition for relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief, all under federal or state laws as applicable; or

                                   (e)        A trustee, liquidator or receiver
shall be appointed for the Company or for a substantial part of its property or
business without its consent and shall not be discharged within sixty (60) days
after such appointment; or

                                   (f)        Any governmental agency or any
court of competent jurisdiction at the instance of any governmental agency shall
assume custody or control of the whole or any substantial portion of the
properties or assets of the Company; or

                                   (g)        One or more money judgments, writs
or warrants of attachment, or similar process, in excess of thirty one thousand
one hundred eleven dollars ($31,111.00) in the aggregate, shall be entered or
filed against the Company or any of its properties or other assets and shall
remain unpaid, unvacated, unbonded or unstayed for a period of fifteen (15) days
or in any event later than five (5) days prior to the date of any proposed sale
thereunder; or

                                   (h)        The Company shall have defaulted
on or breached any term of any other note of similar debt instrument into which
the Company has entered and failed to cure such default within the appropriate
grace period; or

                                   (i)        The Company shall have its Common
Stock delisted from an exchange (including the OTCBB exchange) or, if the Common
Stock trades on an exchange, then trading in the Common Stock shall be suspended
for more than 10 consecutive days;

                                   (j)        If a majority of the members of
the Board of Directors of the Company on the date hereof are no longer serving
as members of the Board;

                                   (k)        The Company shall not deliver to
the Holder the Common Stock pursuant to paragraph 4 herein without restrictive
legend within 3 business days of its receipt of a Notice of Conversion; or

                                   (l)        The Company shall not replenish
the reserve set forth in Section 13, within 3 business days of the request of
the Holder. If the Company does not replenish, the request of the Holder then
the conversion discount set forth in Section 4(a) shall be increased from a 50%
conversion discount to a 60% conversion discount; or

--------------------------------------------------------------------------------

                                   (m)        The Company shall not be “current”
in its filings with the Securities and Exchange Commission; or

                                   (n)        The Company shall lose the “bid”
price for its stock in a market (including the OTC marketplace or other
exchange).

                                   o)        The Company is in arrears for more
than 30 days with its Transfer Agent, the conversion discount shall be increased
from 50% to 60%.

                                   (p)        A default has been declared
against the Company, which has not been cured in any other loan or Note
agreement.

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), (k), or (l) the outstanding principal due under this Note shall
increase by 50%. If this Note is not paid at maturity, the outstanding principal
due under this Note shall increase by 10%. Concord is waiving all defaults that
would take effect through entering this agreement through Jan 1, 2017. Any
default, once cured, will be considered a default going forward.

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

At the Holder’s election, if the Company fails for any reason to deliver to the
Holder the conversion shares by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows:

--------------------------------------------------------------------------------

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

                     10.        In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

                     11.        Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.

                   12.        The Company represents that it is not a “shell”
issuer and has never been a “shell” issuer or that if it previously has been a
“shell” issuer that at least 12 months have passed since the Company has
reported form 10 type information indicating it is no longer a “shell issuer.
Further. The Company will instruct its counsel to either (i) write a 144-
3(a)(9) opinion to allow for salability of the conversion shares or (ii) accept
such opinion from Holder’s counsel.

                     13.        The Company shall reserve 25,000,000 shares of
Common Stock for conversions under this Note (the “Share Reserve”). The investor
shall have the right to periodically request that the number of Reserved Shares
be increased so that the number of Reserved Shares at least equals 400% of the
number of shares of Company common stock issuable upon conversion of the Note.
The Company shall pay all costs associated with issuing and delivering the
shares. At all times, the reserve shall be maintained with the Transfer Agent at
four times the amount of shares required if the Note would be fully converted.
If the Company defaults on these terms, the conversion discount will increase to
60%.

                     14.        The Company will give the Holder direct notice
of any corporate actions, including but not limited to name changes, stock
splits, recapitalizations etc. This notice shall be given to the Holder as soon
as possible under law.

                     15.        This Note shall be governed by and construed in
accordance with the laws of New York applicable to contracts made and wholly to
be performed within the State of New York and shall be binding upon the
successors and assigns of each party hereto. The Holder and the Company hereby
mutually waive trial by jury and consent to exclusive jurisdiction and venue in
the courts of the State of New York. This Agreement may be executed in
counterparts, and the facsimile transmission of an executed counterpart to this
Agreement shall be effective as an original.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

--------------------------------------------------------------------------------

Dated: ________________________

 

LITHIUM EXPLORATION GROUP, INC.

By: __________________________________

Title: _________________________________

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

                   The undersigned hereby irrevocably elects to convert
$___________ of the above Note into _________ Shares of Common Stock of Lithium
Exploration Group, Inc. (“Shares”) according to the conditions set forth in such
Note, as of the date written below.

                   If Shares are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer and other taxes and
charges payable with respect thereto.

Date of Conversion:
_____________________________________________________________________________________
Applicable Conversion Price:
______________________________________________________________________________
Signature:
____________________________________________________________________________________________
                                                                              
[Print Name of Holder and Title of Signer]
Address:
_____________________________________________________________________________________________
                 _____________________________________________________________________________________________

SSN or EIN: ________________________________________________________
Shares are to be registered in the following name:
________________________________________________________________


Name:
________________________________________________________________________________________________
Address:
______________________________________________________________________________________________
Tel: ______________________________________________________________
Fax: ______________________________________________________________
SSN or EIN: ________________________________________________________

Shares are to be sent or delivered to the following account:

Account Name:
_________________________________________________________________________________________
Address:
______________________________________________________________________________________________

--------------------------------------------------------------------------------